DETAILED ACTION

This Supplemental Office Action replaces the Final Office Action dated 02/22/2021. The reason for issuing this Supplemental Office Action is to correct the rejection of claims 7 and 17, after the Examiner noticed some flaws in the quality of the rejection.
The present application (Application No. 14/984,217), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 23 November, 2020.


Status of Claims

Claims 1-18, 20-23, are amended. Claim 19, was previously canceled. Therefore, claims 1-18, 20-23, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9, 11-13, 16, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”), in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”).

Regarding claims 1, 12, 20,  Clavin9909 discloses: 
(causing display of a first user interface (UI) depicting content representing an item,)
System and method for providing advertisements based on the person's current interests and thoughts by tracking the person's gaze using a head-mounted display (HMD). to determine the person's focus. 12 (see at least Clavin9909, ¶12)
(receiving a signal indicative of an amount of eye movement of the user). 
Specialized technology (e.g., inward-facing camera) may be configured to track the HMD wearer's eyes (eye movement of the user) to track the line of gaze of the HMD wearer. The HMD wearer's focal point may be determined by capturing an image on the HMD wearer's retina. (see at least Clavin9909, ¶36, 53).
The amount of time an HMD wearer's focal point remains on a particular object is indicative of different levels of interest in the object being viewed. The longer a person gazes at a particular object, the more interest the HMD wearer likely has in that object and the stronger the data point becomes for advertisement delivery (see at least Clavin9909, ¶30).
(determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user). An object being viewed by the HMD wearer's focal point is determined at block 204. Additionally, the length of time the object is viewed by the HMD wearer's focal point is determined, as shown at block 206. A determination is made at block 208 regarding whether the amount of time the object is viewed by the HMD wearer satisfies a minimum threshold (threshold level of engagement). If so, object recognition is performed at block 210 to identify the object. (see at least Clavin9909, fig. 2, ¶37). However, once an HMD wearer's focal point remains on a particular object for the minimum threshold of time, advertising information may be selected based on that object and presented to the HMD wearer. (see at least Clavin9909, ¶30).
Clavin9909 therefore determines an engagement “score” consisting of a threshold length of time that the particular sensed signal (in this case, a user’s gaze on the specific object) is sustained in association with content that the user is viewing.

The original object that can be modified based on aye movement threshold can be an advertisement (see at least Clavin9909, ¶31, 35)
(responsive to determining that the threshold level of engagement of the user is satisfied:  modifying the content representing the item). 
(replacing the first selectable UI element with a second selectable UI element associated with the action pertaining to the item and selectable to initiate the action., where the second selectable UI element is different from the first selectable UI element). In response to a HMD wearer's gaze remaining at a particular object (a first advertisement) for a minimum threshold of time, the view of the advertisement may be changed to personalize the advertisement. This may include augmenting portions of the advertisement or re-skinning the entire advertisement with a personalized message. (see at least Clavin9909, ¶13, 38).
(causing display of a second UI that depicts the modified content and the second selectable UI element). (see at least Clavin9909, ¶38).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Clavin9909, fig. 1, ¶20-23, 53, 73, 81). (processor) (memory) (computer readable media).

Clavin9909 does not explicitly disclose: (the first UI comprising a first layout of areas including a first selectable UI element associated with an action pertaining to the item and is selectable to initiate the action); and (causing display of a second UI that depicts the modified content, the second UI comprising a second layout of areas including a second selectable UI element identifying the action, wherein the second selectable UI element replaces the first selectable UI element).
However, Kunz2374 discloses: The layout of a user interface (UI) may be made to change based on the attributes of an advertisement (see at least Kunz2374, fig. 4, ¶54-61). The layout of a UI may include controls (element identifying an action) operable to pause, stop, or replay the ad, and so forth, and/or to interact with the presentation (see at least Kunz2374, ¶38). It would be obvious to expand the feature in the combined system of Clavin9909 and Neven0401, of content modification based on user engagement threshold, comprising a “content” (a “first content”) and a “modified content” (“second content”) that is modified after transgressing a threshold engagement level, with the feature in Kunz2374 of modifications of the layout of a user interface based on the ad attributes, to include: a first UI comprising a first layout for display of a “first content”, and a second UI comprising a second layout for display of a “second content”, and inclusion of “action” controls. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements content modification based on user engagement threshold, and modifications of the layout of a user interface based on the ad attributes, and action controls), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since media presentation through this expansion offers the viewer a richer set of display and interaction features.

Regarding claims 2, 13, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: an engagement “score” consisting of a threshold length of time that the particular sensed signal (in this case, a user’s gaze on the specific object) is sustained in association with content that the user is viewing.
The combination of Clavin9909 in view of Kunz2374 further teaches: (wherein determining that the amount of eye movement of the user satisfies the threshold level of engagement of the user comprises: determining an engagement score using the signal; and comparing the engagement score with data that corresponds to the threshold level of engagement).
Clavin9909 as explained in the rejection of the parent claims, teaches measuring the eye movement of a HMD wearer through tracking the user’s gaze as it remains focused on a specific object, and obtaining an engagement “score” consisting of a threshold length of time that the user sustains this gaze on the specific object. Further, any step of determining that an engagement threshold is met requires a comparison between pre-established time threshold values and the time that the focus is maintained while gazing at the object.

Regarding claims 6, 16, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user.
The combined system of Clavin9909 in view of Kunz2374 as in the rejection of the parent claims teaches: Obtaining an engagement “score” in reference with a wearable device and eye tracking, consisting of a threshold length of time (a result) that the user sustains this gaze on the specific object. (wherein the signal indicative of the amount of eye movement of the user is received as a result of an eye tracking performed by a wearable device on the user).

Regarding claim 9, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Clavin9909 does not explicitly teach: (wherein modifying the content representing the item includes reducing an amount of the content representing the item such that the modified content is a reduced amount of content relative to the amount of the content depicted in the first user UI).
 However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element). 
Kunz2374 further discloses: Ads may create a flexible and rich presentation that includes a variety of content types, styles, layouts, sizes, colors, and so forth. Moreover, the appearance and/or layout of the UI for an ad may be modified to coordinate the UI with the ad (see at least Kunz2374, ¶29, see also ¶12, 67). 
Given the above scenario of possible content modifications: i.e., content type, style, layout, and/or size, then a different amount (a reduction or an increase) of content presented is one possible scenario among those above mentioned modification scenarios (a predictable limited number of identified, potential solutions). Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to reduce the amount of content presented in the interface modification of the combined system of Clavin9909 and Kunz2374, since there are a finite number of identified, predictable potential solutions that can be made for the recognized need of modifying the content that is presented in the UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 11, Clavin9909 in view of Kunz2374 discloses: discloses: All the limitations of the corresponding parent claims (claim 1-2) as per the above rejection statements All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements including:: Engagement score.
Clavin9909 further discloses: (storing an indication of the engagement score in a database, the indication being associated with the first UI). Data storage in the context of the system (see at least Clavin9909, fig. 1, ¶20-23, 53, 73, 81).

Regarding claim 21, Clavin9909 in view of Kunz2374 discloses: All the limitations of claim 1 as per the above rejection statement, including: Modifying based on engagement threshold signals.
The combined system of Clavin9909 and Kunz2374 does not explicitly disclose: (wherein modifying the content representing the item includes changing a color of the content representing the item such that the second UI displays the content representing the item with a modified color relative to a color displayed on the first UI). 
However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements, first UI display, second UI display. 
Kunz2374 further discloses: Ads may create a flexible and rich presentation that includes a variety of content types, styles, layouts, sizes, colors, and so forth. Moreover, the appearance and/or layout of the UI for an ad may be modified to coordinate the UI with the ad. (see at least Kunz2374, ¶29, see also ¶12, 67). Kunz2374 therefore teaches that modifying the color of an element of a UI is one possible way for changing the layout of a UI.
Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to change the color of one or more elements of the UI in the interface modification of the combined system of Clavin9909 and Kunz2374, since changing color of an element of a UI is one of a limited number of possible changes that can be made to the layout of an UI (a finite number of identified, predictable potential solutions) that can be made for the recognized need of modifying the size of an element of a UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is an effort to attract a viewer's attention to the advertisement.

Regarding claim 22, Clavin9909 in view of Kunz2374 discloses: All the limitations of claim 1 as per the above rejection statement, including: Modifying based on engagement threshold signals.
The combined system of Clavin9909 and Kunz2374 does not explicitly disclose: (enlarging the content representing the item such that the second UI displays an enlarged version of the content representing the item relative to the first UI).
However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element). 
Kunz2374 further discloses: Ads may create a flexible and rich presentation that includes a variety of content types, styles, layouts, sizes, colors, and so forth. Moreover, the appearance and/or layout of the UI for an ad may be modified to coordinate the UI with the ad (see at least Kunz2374, ¶29, see also ¶12, 67). Kunz2374 therefore teaches that modifying the size of an element of a UI is one possible way for changing the layout of a UI.
Given the above scenario of size modification of an element of a UI, there are only two possible size change scenarios (a predictable limited number of identified, potential solutions): enlarging or reducing the content within the user interface. Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to enlarge or reducing the content within the user interface in the interface modification of the combined system of Clavin9909 and Kunz2374, since there are a finite number of size change scenarios (a finite number of identified, predictable potential solutions) that can be made for the recognized need of modifying the size of an element of a UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 23, Clavin9909 in view of Kunz2374 discloses: All the limitations of claim 1 as per the above rejection statement.
The combined system of Clavin9909 and Kunz2374 does not disclose: (wherein the second UI comprises a second layout of areas having a same size and placement in the second UI as the first layout of areas in the first UI). 
However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: functionality to modify the layout of a UI 
Kunz2374 further discloses: Functionality to modify the layout of a UI, including size and placement of components (see at least Kunz2374, ¶29, see also ¶12, 67). 
Given functionality to modify the layout of a UI, and to optionally alter styles, layouts, and sizes, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include within this functionality a “second layout of areas and the first layout of areas include an area having same size and placement in the second UI and the first UI”, since this particular size and placement scenario is within this functionality, and it is merely one of a finite number of interface modification scenarios (a finite number of identified, predictable potential solutions) that can be made for the recognized need of modifying an UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Examiner’s note: It is noted, Given teaching of functionality to modify size and placement of elements in the second UI and the first UI, as in the combined system of Clavin9909 and Kunz2374, little if any patentable weight may be granted to elements in the claim such as: specific size and placement of elements in a first and second UI. A process, machine, or article shouldn’t change merely because the size and placement of elements in a first and second UI may be the same or different. Two systems operating the same way with only differences or lack of in size and placement of elements in a first and second UI would not be patentably distinct from one another.  One skilled in the art would find it obvious to choose whichever size and placement is desired.


Claims 3-5, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”) in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”), and further in view of el Kaliouby et al. (US 20130151333) (hereinafter “Kaliouby1333”).

Regarding claims 3, 14, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user. 
The combined system of Clavin9909 and Kunz2374 does not explicitly teach: (wherein: the signal is further indicative of a heart rate of the user, the operations further comprising determining that the heart rate of the user satisfies the threshold level of engagement of the user).
However, Kaliouby1333 discloses: Physiological data (and other data) of plurality of people are collected as they observe an advertisement. An advertisement may be viewed on an electronic display. The electronic display may be any electronic display (see at least Kaliouby1333, fig. 1, ¶19-20). 
Physiological data may be analyzed 244 and eyes may be tracked 246. Besides eye tracking, physiological data may also include heart rate, heart rate variability. Physiological data may be obtained through the webcam 230 or alternatively by a variety of bio sensors, (see at least Kaliouby1333, fig. 2, ¶37, 20). Eye tracking (see at least Kaliouby1333, ¶37-38, 20). 
Attention score (see at least Kaliouby1333, ¶20). Dwell time (see at least Kaliouby1333, ¶38).
It would have been obvious for Clavin9909 to implement the heart rate signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of physiological signal: heart rate in Kaliouby1333) for another (one type of physiological signal: eye movement in Clavin9909) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.

Regarding claims 4, 15, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including threshold level of engagement of the user.
The combined system of Clavin9909 and Kunz2374 does not explicitly teach: (the signal is further indicative of a facial expression of the user, the operations further comprising-E-and determining that the facial expression of the user matches a set of predefined criteria corresponding to the threshold level of engagement of the user).
However, Kaliouby1333  discloses: Facial expression (see at least Kaliouby1333, fig. 1, 6,  ¶18-19, 22, 30, 46). It would have been obvious for Clavin9909 to implement the heart rate signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of physiological signal: Facial expression in Kaliouby1333) for another (one type of physiological signal: eye movement in Clavin9909) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.

Regarding claim 5, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements, including: threshold level of engagement of the user.
The combined system of Clavin9909 and Kunz2374 does not explicitly teach: (wherein the signal is further indicative of movement of the user, the operations further comprising determining that the movement of the user satisfies the threshold level of engagement of the user).
However, Kaliouby1333 discloses: Gestures such as tilting the head or leaning forward of plurality of people are collected as they observe an advertisement (signal is further indicative of movement of the user) (see at least Kaliouby1333, ¶37). 
It would have been obvious for Clavin9909 to implement the heart rate signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of signal: head movement in Kaliouby1333) for another (one type of signal: eye movement in Clavin9909) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.


Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”) in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”), and further in view of el MacDonald et al.  (US 2006/0069623) (hereinafter “MacDonald9623”).

Regarding claims 7, 17, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements.
Clavin9909 discloses: Types of user actions that can be possibly tracked by the system in order to provide incentives, are purchases (see at least Clavin9909, ¶45).
Clavin9909 does not explicitly teach: (the second selectable UI element has to have an increased size relative to a size of the first selectable UI element).
However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element). 
Kunz2374 further discloses: Ads may create a flexible and rich presentation that includes a variety of content types, styles, layouts, sizes, colors, and so forth. Moreover, the appearance and/or layout of the UI for an ad may be modified to coordinate the UI with the ad (see at least Kunz2374, ¶29, see also ¶12, 67). Kunz2374 therefore teaches that modifying the size of an element of a UI is one possible way for changing the layout of a UI.
Given the above scenario of size modification of an element of a UI, there are only two possible size change scenarios (a predictable limited number of identified, potential solutions): a size increase or a size reduction Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to increase the size of an element of a UI in the interface modification of the combined system of Clavin9909 and Kunz2374, since there are a finite number of size change scenarios (a finite number of identified, predictable potential solutions) that can be made for the recognized need of modifying the size of an element of a UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

The combined system of Clavin9909 and Kunz2374 does not disclose: (the action pertaining to the item initiates a purchase of the item).
However MacDonald9623 discloses: A system to facilitate electronic commerce associated with an online marketplace (see at least MacDonald9623, Abstract). comprising functionality for enlarging the image of the item for sale (see at least MacDonald9623, par. [0016], [0026]), and to provide functional links to various user actions (see at least MacDonald9623, par. [0016], [0026]), including a “Bid now” button or link to initiate purchase action of the item for sale (see at least MacDonald9623, Fig. 17, “Bid now”, par. [0068], [0078], [0111-0112]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the feature of increasing the size of the ad interface or layout and the action buttons, in the combined system of Clavin9909 and Kunz2374, in view of similar size increase features and additional action links/buttons in the system of MacDonald9623; to include increasing a size of a portion of the item page; and wherein the portion of the item page is selectable to initiate a purchase of the item. 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the combined system of Clavin9909 and Kunz2374 in this way, since this modification facilitates purchase of the product thereby providing benefits to both sellers/merchants and buyers/consumers, and further enhances the overall e-commerce functionality of the system.


Claims 8, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”) in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”), and further in view of Gardner et al. (US 2014/0156620) (hereinafter “Gardner6620”).

Regarding claims 8, 18, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user.
The combined system of Clavin9909 and Kunz2374 does not explicitly teach: (generating an additional page that includes a field for receiving purchase information from the user responsive to determining that the threshold level of engagement of the user is satisfied, and causing display of the additional page in the second UI).
However, as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element). 
However Gardner6620 discloses: Clicking on a search result link to navigate to an additional page with purchase information fields. (see at least Gardner6620, ¶2, 40). It is noted that clicking on a search result link represents a level of engagement with the content that is tracked and acknowledged as such by the system. Further this level of engagement triggers an additional page. 
Per above, the combined system of Clavin9909 and Kunz2374 teaches a “base” method for tracking user engagement; and Gardner6620 teaches a “comparable” method for tracking user engagement, which offers the improvement of presenting navigate to an additional page with purchase information fields in response to detecting user engagement. It would be obvious to expand the engagement threshold of the combined system of Clavin9909 and Kunz2374; in view of Gardner6620; to include an additional page triggered by a threshold “level of engagement”. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (presenting navigate to an additional page with purchase information fields in response to detecting user engagement) to improve a similar method (method for tracking user engagement) in the same way. One of ordinary skill in the art at the time of the invention would have been motivated to expand the combined system of Clavin9909 and Kunz2374 this way, since the advertisement or (additional content) would be further emphasized when presented on a new page.


Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”), in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”), and further in view of Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158”).

Regarding claim 10, Marci1439 in view of Momeyer8520 and Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1 and 9) as per the above rejection statements.
The combined system of Clavin9909 and Kunz2374 does not appear to explicitly disclose: (wherein the reducing comprises removing a description of the item included in the first UI).
The combined system of Clavin9909 and Kunz2374 teaches “reducing” as in the rejection of claim 9, and as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element).
However, Takimoto5158 discloses: Based on engagement determination (i.e., when a manipulation by a user or line-of-sight for a display object is not detected for a predetermined time period), the control unit 106 may reduce the size of the display object (reduced amount of content) or may terminate (removing a description of the item from the item page display of the display object. It would be obvious to expand the combined system of Clavin9909 and Kunz2374, further in view of Takimoto5158; to include removing a description of the item from the item page depicted in the user interface. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (method for modifying display of content, and removing a description of the item from the item page depicted in the user interface), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


ALTERNATIVE Claim Rejections - 35 USC § 103

Claims 9-10, is rejected under 35 U.S.C. 103 as being unpatentable over Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”) in view of Kunz et al. (US 2011/0072374) (hereinafter “Kunz2374”), and further in view of Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158”).

Regarding claim 9, Clavin9909 in view of Kunz2374 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Even if it could be argued that the combined system of Clavin9909 and Kunz2374 does not explicitly teach: (wherein modifying the content representing the item includes reducing an amount of the content representing the item such that the modified content is a reduced amount of content relative to the amount of the content depicted in the first user UI);
Takimoto5158 discloses: Based on engagement determination (i.e., when a manipulation by a user or line-of-sight for a display object is not detected for a predetermined time period), the control unit 106 may reduce the size of the display object (reduced amount of content) or may terminate (removing a description of the item from the item page display of the display object. It would be obvious to expand the combined system of Clavin9909 and Kunz2374, further in view of Takimoto5158; to include reducing an amount of the content representing the item such that the modified content is a reduced amount of content relative to the amount of the content depicted in the first user UI. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (method for modifying display of content, and reducing an amount of the content representing the item such that the modified content is a reduced amount of content relative to the amount of the content depicted in the first user UI), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Clavin9909 in view of Kunz2374 and Takimoto5158 discloses: All the limitations of the corresponding parent claims (claim 1 and 9) as per the above rejection statements.
The combined system of Clavin9909, Kunz2374 and Takimoto5158 does not appear to explicitly disclose: (wherein the reducing comprises removing a description of the item included in the first UI).
The combined system of Clavin9909 and Kunz2374 teaches “reducing” as in the rejection of claim 9, and as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element).
However, Takimoto5158 discloses: Based on engagement determination (i.e., when a manipulation by a user or line-of-sight for a display object is not detected for a predetermined time period), the control unit 106 may reduce the size of the display object (reduced amount of content) or may terminate (removing a description of the item from the item page display of the display object. It would be obvious to expand the combined system of Clavin9909 and Kunz2374, further in view of Takimoto5158; to include removing a description of the item from the item page depicted in the user interface. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (method for modifying display of content, and removing a description of the item from the item page depicted in the user interface), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments

Applicant's arguments have been fully considered.

35 U.S.C. 102/103
The amended language has changed the scope of the claims. The pending independent claims 1, 12 and 20 recited “receiving a signal indicative of a physical response of a user to the content”  but did not recite that the physical movement is eye movement. Pending claim 5 recited “movement of the user”  and not eye movement. Pending claims 6, 16 recited “an amount of eye movement of the user” unrelated to a threshold. 
New grounds of rejection to teach “threshold amount of eye movement” necessitated the new grounds of rejection necessitated by amendment are presented in this Office Action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681